DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/116,545, application filed on 12/09/2020.  Claims 1-2 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 12/09/2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainwright (US PG Pub No. 2020/0338998) in view of Chen et al. (US PG Pub No. 2019/0214161).

7.          With respect to claim 1, Wainwright teaches:
a pair of female terminals connectable to a pair of male terminals of a charging connector (see connectors, see male/female connectors at interconnection point between charger and vehicle battery at charging connector, Fig 2); and 
an electric wire that connects the paired female terminals to each other (see interconnections between terminals at charging connector, see heat exchanger tubes bridging terminals together in Fig 2, para 33).
Wainwright appears to be silent regarding:
the electric wire having a cross-sectional area of 70 mm2 or more and 95 mm2 or less, 
the electric wire having a length of 2 m or more.
However, Chen teaches:
the electric wire having a cross-sectional area of 70 mm2 or more and 95 mm2 or less (see copper electric charging cables having a diameter of 70-95 mm, para 4), and
(see copper conductor having  length of varying size, short or long, para 4).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Chen’s 70-95 mm range for an electrical conductor and its 2 meter length into the invention of Wainwright because Chen discloses that it was well known in the art to have an electrical conductor in a vehicle charging apparatus have a 70-95 mm diameter range and a length of 2 m or more as a copper metal. 

8.          With respect to claim 2, Chen teaches:
 wherein the electric wire is made of copper (see copper as material for charging cable conductor/connector, para 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851